Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 11/20/2020.  Claims 21 and 22 are newly added and claims 1-22 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 3-6, 10, 12-15, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2014/0015831) in view of Powderly et al. (US 2017/0109936).

Claim 1. Kim discloses a system for detecting user-object interaction in a mixed-reality environment, the system comprising:
one or more processors (processing unit 600, fig. 1);

detect a controller gesture of a controller in the mixed-reality environment, wherein the controller gesture has an associated controller orientation (the contact point tracking unit 640 may calculate a direction vector with respect to the tracked path of the contact point in real time) ([0055]);
determine an interaction region for the controller gesture (the contact determination unit 620 determines whether a manipulating object 34a or 34b is in contact with the surface of a 3D virtual object 32 by detecting whether a point P on the surface of the manipulating object 34a or 34b has entered the mask region V of the surface of the 3D virtual object 32 and has been included inside a mask of a specific size) ([0054] fig. 3);
determine an orientation similarity score between the controller orientation and the orientation affinity for each of the plurality of virtual objects within the interaction region (the motion state determination unit 660 determines the motion state of the 3D virtual object 32 by comparing the normal vectors and the direction vectors with respect to the paths of contact points that are calculated by the contact point tracking unit 640 in real time) ([0056]); and
in response to determining that at least one orientation similarity score exceeds a predetermined threshold (the direction vector with respect to the path of the contact point and the normal vector 36 have the same direction, the motion state determination unit 660 determines the motion state of the 3D virtual object 32 to be a translation motion in the direction of the direction vector with respect to the path of the contact point", i.e. in the parlance of the claim, the orientation similarity score between the controller orientation and the orientation affinity is close to 100%) ([0056]), execute an interaction between the controller and a particular virtual object of the plurality of virtual objects (translation motion of the 3D virtual object 32, fig. 5) ([0056]) that has a greatest orientation similarity score out of all orientation similarity scores determined for each of the one or more virtual objects (there is only one virtual object within the interaction region and therefore the determined orientation similarity score the greatest orientation similarity score out of all orientation similarity scores) (fig. 4).
Kim does not explicitly disclose identify one a plurality of virtual objects within the interaction region, wherein each of the plurality of virtual objects has an associated orientation affinity.
However, Powderly discloses identify one a plurality of virtual objects within the interaction region, wherein each of the plurality of virtual objects has an associated orientation affinity ([0096], [0109]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in KIM. One would have been motivated to do so in order to facilitate a comfortable, natural-feeling, and rich interaction with virtual image elements or objects.

Claim 3. Kim and Powderly disclose the system of claim 1, Kim further discloses wherein the computer-executable instructions are further operable to cause the system to: determine a directional component of the controller gesture (the contact point tracking unit 640 may calculate a direction vector with respect to the tracked path of the contact point in real time; calculates direction vectors by tracking respective paths of the two or more contact points) t is possible to translate an object according to a certain direction) ([0056]).

Claim 4. Kim and Powderly disclose the system of claim 3, Kim further discloses wherein the interaction between the controller and the particular virtual object is executed only upon determining that the directional component of the controller gesture complies with the directional preference for at least one of the virtual objects (the motion state of the 3D virtual object 32 determined by the motion state determination unit 660 may be any one of a translation motion, a rotation motion, and a composite motion in which a translation motion and a rotation motion are performed simultaneously.  For example, if there is a single contact point, the translation motion of the 
3D virtual object 32 may occur, as illustrated in FIG. 5) ([0056]). 

Claim 5. Kim and Powderly disclose the system of claim 3, Kim further discloses wherein the directional component of the controller gesture is based on a velocity of the controller gesture (the motion processing unit 680 may process the motion of the 3D virtual object 32 in accordance with the speed, acceleration and direction of motion of the manipulating object 34a or 34b) ([0057]).

Claim 6. Kim and Powderly disclose the system of claim 1, Kim further discloses wherein the interaction between the controller and the particular virtual object is executed only upon determining that a pose of the controller corresponds to an interactive pose (any pose where "the 

Claims 10, 12-15 and 19 represent the method and storage of claims 1 and 3-6, respectively and are rejected along the same rationale.

Claim 21. Kim and Powderly disclose the system of claim 1, Powderly further discloses wherein the interaction region has a variable size that varies according to different gesture poses of the controller ([0035],[0060]-[0061]). One would have been motivated to do so in order to facilitate a comfortable, natural-feeling, and rich interaction with virtual image elements or objects.

5.	Claim(s) 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2014/0015831) in view of Powderly et al. (US 2017/0109936) and further in view of Uematsu et al. (US 2015/0199850).

Claim 2. Kim and Powderly disclose the system of claim 1, but fail to explicitly disclose wherein each orientation similarity score is based on a dot product of the controller orientation and the orientation affinity for one virtual object of the one or more virtual objects. 
However, Uematsu discloses wherein each orientation similarity score is based on a dot product of the controller orientation and the orientation affinity for one virtual object of the one or more virtual objects ([0053],[0056]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature 

Claims 11 and 20 represent the method and storage of claim 2 and are rejected along the same rationale.

6.	Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2014/0015831) in view of Powderly et al. (US 2017/0109936) and further in view of Hildreth et al. (US 2017/0278304).

Claim 7. Kim and Powderly disclose the system of claim 1, but fail to explicitly disclose wherein the interaction region for the controller gesture is determined based on a pose of the controller.
However, Hildreth discloses wherein the interaction region for the controller gesture is determined based on a pose of the controller ([0060]-[0061], fig. 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in KIM. One would have been motivated to do so in order to improve user’s experience within a virtual environment.

Claim 8. Kim and Powderly disclose the system of claim 1, but fail to explicitly disclose wherein the interaction region for the controller gesture is a conical region extending away from the controller. However, Hildreth discloses wherein the interaction region for the controller gesture is a conical region extending away from the controller ([0060]-[0061], fig. 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of 

Claims 16 and 17 represent the method and storage of claims 7-8, respectively and are rejected along the same rationale.

7.	Claim(s) 9, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2014/0015831) in view of Powderly et al. (US 2017/0109936) and further in view of Osterhout et al. (US 2011/0214082).

Claim 9. Kim and Powderly disclose the system of claim 1, but fail to explicitly disclose wherein the particular virtual object comprises an affordance of a hologram in the mixed-reality environment [Presenting a virtual object as a hologram corresponds to one of the straightforward choices available to the skilled person in the field of augmented reality].
However, Osterhout discloses the particular virtual object comprises an affordance of a hologram in the mixed-reality environment ([0270]-[0271]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in KIM. One would have been motivated to do so in order to improve user’s experience within a virtual environment.

Claims 18 represents the method of claim 9 and is rejected along the same rationale.

Kim and Powderly disclose the system of claim 1, but fail to explicitly disclose wherein the interaction region is presented as a hologram with a predefined level of transparency and includes a defined outline for interaction region boundaries.
However, Osterhout discloses the particular virtual object comprises an affordance of a hologram in the mixed-reality environment ([0270]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in KIM. One would have been motivated to do so in order to improve user’s experience within a virtual environment.

Response to Arguments
8.	Applicant’s arguments filed on 11/20/2020 have been considered but are moot in light of new ground of rejection(s).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171